2022 IL App (4th) 220125-U

                           NOS. 4-22-0125, 4-22-0126, 4-22-0127, 4-22-0128 cons.

            NOTICE                     IN THE APPELLATE COURT
This Order was filed under
                                                                                          FILED
                                                                                         July 11, 2022
Supreme Court Rule 23 and is                    OF ILLINOIS                              Carla Bender
not precedent except in the                                                          4th District Appellate
limited circumstances allowed                                                              Court, IL
                                            FOURTH DISTRICT
under Rule 23(e)(1).


     In re D.H., H.S., T.M., and L.E., Minors                      )      Appeal from the
                                                                   )      Circuit Court of
     (The People of the State of Illinois,                         )      Henry County
                   Petitioner-Appellee,                            )      Nos. 17JA1
                   v.                                              )           17JA2
     Melissa E.,                                                   )           17JA3
                   Respondent-Appellant).                          )           18JA29
                                                                   )
                                                                   )      Honorable
                                                                   )      Terence M. Patton,
                                                                   )      Judge Presiding.



                     JUSTICE CAVANAGH delivered the judgment of the court.
                     Justices Harris and Steigmann concurred in the judgment.

                                                   ORDER
    ¶1       Held: The appellate court affirmed, holding (1) it lacked jurisdiction to consider
                   respondent’s claims of error as to the adjudication-of-neglect proceedings, (2) the
                   trial court did not err in finding respondent unfit, (3) the trial court did not err in
                   finding the termination of respondent’s parental rights to be in the minors’ best
                   interest, (4) termination of respondent’s parental rights was not unconstitutional,
                   and (5) Respondent did not receive ineffective assistance of counsel.

    ¶2               The State filed petitions for adjudication of wardship concerning four minor

    siblings: H.S. (born March 11, 2008); D.H. (born July 31, 2012); T.M. (born May 26, 2014); and

    L.E. (born August 23, 2018). The minors were adjudicated neglected and subsequently made wards

    of the court. Thereafter, the State filed a petition to terminate the parental rights of the minors’
mother, respondent Melissa S. a/k/a Melissa E. The trial court found respondent to be unfit and

further found it was in the minors’ best interests to terminate her parental rights. She appeals,

claiming various errors were committed by the court and counsel.

¶3             In response, the State contends (1) this court lacks jurisdiction to consider some of

respondent’s claims on appeal, (2) some of respondent’s claims are forfeited, and (3) the remaining

claims were not error. We agree with the State and affirm.

¶4                                      I. BACKGROUND

¶5             On February 9, 2017, before L.E. was born, the State filed petitions for adjudication

of wardship, alleging minors H.S., D.H., and T.M. were neglected when respondent left the minors

in the care of her then paramour, Brian E., after she was arrested and taken into custody on

weapon- and methamphetamine-related charges. Brian E., who is L.E.’s father, was considered an

inappropriate caretaker due to his several prior indicated reports with the Department of Children

and Family Services (DCFS), the requirement that he register pursuant to the Murderer and Violent

Offender Against Youth Registration Act (730 ILCS 154/1 et seq. (West 2016)), and his barred

status as an occupant in their Henry County Housing Authority residence. The minors’ respective

fathers, including Brian E., did not participate in the trial court proceedings and are not parties to

this appeal.

¶6             The State amended the petitions relating to H.S., D.H., and T.M. twice, with the

third amended petition filed on July 23, 2018. On August 27, 2018, four days after L.E.’s birth,

the State filed a petition in her case. Each petition included the allegation that the minors’

environment was injurious to his or her environment because respondent was imprisoned with the

Department of Corrections, serving a six-year term.




                                                -2-
¶7             Respondent admitted the minors were neglected due to her imprisonment. The trial

court entered adjudicatory orders on July 25, 2018, as to the three older siblings, and on November

14, 2018, as to L.E. Also on November 14, 2018, the court entered dispositional orders as to all

minors, finding respondent unable to parent and making the minors wards of the court.

¶8             On December 10, 2019, the State filed a motion to terminate respondent’s parental

rights to each minor. After withdrawing that petition, the State, on April 13, 2021, filed a new

motion alleging respondent was an unfit parent as she failed to make reasonable progress toward

the return of the minors to her care within three consecutive nine-month periods following the

adjudication of neglect, namely November 15, 2018, to August 15, 2019, August 16, 2019, to May

16, 2020, and May 17, 2020, to February 17, 2021 (750 ILCS 50/1(D)(m)(ii) (West 2020)).

¶9             On December 14, 2021, the trial court held respondent’s fitness hearing. The court

considered the testimony of Emily Whitaker, the caseworker for Lutheran Social Services of

Illinois (LSSI). Whitaker testified she was assigned the case in December 2020. At that time,

respondent was incarcerated at Logan Correctional Center. She was released on January 29, 2021.

Of the three nine-month periods at issue, respondent was incarcerated the entire time with the

exception of 19 days at the conclusion of the third period, from January 29, 2021, to February 17,

2021.

¶ 10           Whitaker testified respondent’s case-plan tasks were to engage in (1) mental health

treatment, (2) substance abuse treatment, (3) domestic violence counseling, and (4) a parenting

course. She acknowledged respondent completed a substance abuse program and a parenting class

while incarcerated, completing them in February and March 2020, respectively. The completion

of the parenting class was satisfactory to LSSI but the substance abuse program was not.




                                               -3-
¶ 11           The State presented a certified copy of conviction for the crimes mentioned above

entered against respondent in Henry County case No. 17-CF-32. The conviction resulted in a total

prison sentence of six years.

¶ 12           Testifying first for the State and then in her own case, respondent testified she was

arrested on January 27, 2017, and remained in the Henry County jail until February 21, 2017. She

then went to prison on June 6, 2018.

¶ 13           Respondent admitted she has a drug addiction, but she testified she has been

abstinent since November 2016. She explained the benefits she received from the parenting and

substance abuse prison programs. She said she also engaged in monthly mental health counseling,

which consisted of separate topics including trauma, grief and loss, and anger management. In her

opinion, her participation in all of the prison programs will make her a better mother.

¶ 14           The trial court found respondent to be unfit. The court stated the State had proven

by clear and convincing evidence the allegations that respondent was unfit due to her failure to

make reasonable progress toward the return of the minors during all of the relevant time periods.

The court said “reasonable efforts don’t come into play in this” and “incarceration does not toll

the time period.” The court noted reasonable progress “has been made if the [c]ourt can objectively

conclude that the parent’s progress is sufficiently demonstrable and is of such quality that the child

can be returned to the parent within the near future.” Reiterating, the court also noted “progress

alone is not enough. It has to be sufficient progress where we are very close to returning the child.”

Because respondent was in prison for all but 19 days of the three relevant nine-month time periods,

she had “nowhere near enough time [for the court] to determine” whether she was able to “put into

practice” anything she learned from her prison classes. On this basis, the court found respondent




                                                -4-
had not made reasonable progress to justify the return of the minors to her care anytime in the near

future.

¶ 15           On January 18, 2022, the trial court conducted a best-interest hearing.

¶ 16           Cheryl Swearingen testified she was the foster mother to H.S., D.H., and T.M. The

minors have lived with her for “[t]wo or three years now” at her home in Kewanee that sits on five

acres. She is biologically the minors’ maternal great-aunt, but they call her “Grandma C.” Her

daughter, who lives across the street from her, is the foster parent to L.E. The siblings see each

other and extended family often.

¶ 17           Swearingen said H.S. was in eighth grade, enjoying school, and doing well. She

was involved in student council and the youth group at church. According to Swearingen, H.S.

seems to feel comfortable, safe, and happy in her home.

¶ 18           D.H. was in third grade. He enjoys going to church and Sunday school and playing

with the family’s four dogs. He too seems comfortable, safe, and happy in the home.

¶ 19           T.M. was in kindergarten. She also enjoys going to Sunday school.

¶ 20           Swearingen said she was currently remodeling her home so that each child will

have his or her own room. She has expressed her willingness to adopt the minors, and she said

each of them have expressed their desire for that to occur. She said H.S. does not participate in

visits with respondent, stating she did not want to do so. Although D.H. participates in visits, he is

not excited to go. After visits with respondent, D.H. engages in negative behavior such as

aggression, “want[ing] to lash out,” and “act[ing] up at school.” T.M. also participates in visits

with respondent. Swearingen described T.M. as unusually “quiet” before the visits and “very

clingy” for three to four days after.




                                                -5-
¶ 21           Swearingen testified all of the minors’ needs were being met in her home and under

her care.

¶ 22           Amanda Murphy, L.E.’s foster parent, testified she lives with her husband, their

five children, and L.E., who has been in their home since birth. L.E. attends preschool/daycare five

days a week. She enjoys playing with toys and being outdoors. She sees her siblings nearly every

day. According to Murphy, L.E. appears to be happy, be comfortable, and feel safe in the home.

L.E. calls Murphy “mom” and Murphy’s husband “dad.”

¶ 23           Murphy testified she usually dropped the minors off for visits with respondent. In

terms of how L.E. reacts to respondent, Murphy said L.E. “just treats [respondent] like anybody

else.” Murphy described L.E. as “a very loving little girl” but she did not notice any “special

treatment” toward respondent.

¶ 24           Murphy said she and her husband are willing to adopt L.E.

¶ 25           Next, Whitaker testified she had visited the foster homes. In her opinion, both are

appropriate and safe homes for the minors. The minors appear comfortable and happy in their

homes. They each are bonded with their respective foster parents. At the monthly visits with

respondent, which began in February 2021, after respondent’s release from prison, Whitaker said,

the minors do not appear to have a bond with respondent. H.S. does not attend at all, and the others

tend to play and talk with each other rather than with respondent. They do not seem “super excited”

to see respondent when the visits begin.

¶ 26           Whitaker clarified earlier testimony regarding the services respondent had

completed. She said respondent completed “a substance abuse and parenting” program while

incarcerated. She completed “an anger management” service before she was incarcerated. And she

completed “a domestic violence [service] when she was released.”



                                               -6-
¶ 27           Vincent Lombardo, a parole agent, testified on respondent’s behalf. He was

assigned as respondent’s agent. When respondent was initially released, they met monthly to

ensure she was compliant with parole mandates. As she became more compliant, the meetings

were reduced to every two months. Respondent expressed to Lombardo her desire to have her

children returned to her care.

¶ 28           Respondent testified that, since June 11, 2021, she has resided in a leased

three-bedroom home for $700 per month. She began her job in the storage department for Great

Dane on March 8, 2021. Her net income is approximately $500 per week. Respondent said she

spoke with a former live-in nanny who would be willing to watch the minors while respondent

worked from 5 a.m. to 3:30 p.m. She said she was compliant with her parole conditions and has

completed everything that was required for the return of the minors in this case. She has benefitted

from all of her services and has “every means to provide for [her] children.”

¶ 29           The trial court determined it was in the best interest of the minors to terminate

respondent’s parental rights. In particular, the court noted the need for permanence, stating, “[T]his

case has gone on far too long.” The court stated: “What is in the best interests of the children is to

finally give them some permanency and allow them to remain in the home with the people that

they consider parents and have considered parents for many years now.” The court found the State

had carried its burden of proving by a preponderance of the evidence that termination was in the

minors’ best interests.

¶ 30           This appeal followed.

¶ 31                                       II. ANALYSIS

¶ 32           On appeal, respondent argues (1) the trial court erred in allowing a nonappointed

person to participate in the proceedings as guardian ad litem, (2) the substitution of counsel by the



                                                -7-
guardian ad litem was deficient, (3) the adjudicatory and dispositional hearings were untimely,

(4) the court erred in finding the minors neglected and making them wards of the court, (5) the

court’s finding respondent was unfit was error, (6) the court’s best-interest finding was against the

manifest weight of the evidence, (7) the termination of respondent’s parental rights was

unconstitutional, and (8) she received ineffective assistance of counsel.

¶ 33                                  A. Neglect Proceedings

¶ 34           The first four claims of error enumerated above involve alleged errors occurring

during the neglect proceedings. This court lacks jurisdiction over the neglect findings. The

dispositional order on the challenged neglect finding was entered in November 2018. This was a

final and appealable order. See In re Leona W., 228 Ill. 2d 439, 456 (2008). To challenge those

findings, a notice of appeal must have been filed within 30 days of the order’s entry. See Ill. S. Ct.

R. 303(a)(1) (eff. July 1, 2017); R. 660(b) (eff. Oct. 1, 2001). The notice of appeal was filed

February 16, 2022. Thus, we have no jurisdiction over any claimed error that occurred before

November 2018, during the neglect proceedings. See In re C.S. Jr., 294 Ill. App. 3d 780, 785-87

(1998).

¶ 35           Respondent argues denying relief “solely on [a] jurisdictional basis” would “deny

her a remedy for a previous injustice” and, citing Droen v. Wechsler, 271 Ill. App. 3d 332, 336,

(1995), argues “cases should be decided on their merits and not procedural technicalities.”

Jurisdiction is not a “procedural technicality.” See Black’s Law Dictionary (11th ed. 2019)

(defining jurisdiction as “[a] court’s power to decide a case or issue a decree”).

¶ 36                                    B. Unfitness Finding

¶ 37           Respondent asserts the trial court’s finding she was an unfit parent was erroneously

based solely on respondent’s incarceration. We disagree.



                                                -8-
¶ 38           In a proceeding to terminate parental rights, the State must prove parental unfitness

by clear and convincing evidence. In re N.G., 2018 IL 121939, ¶ 28. A trial court’s finding of

parental unfitness will not be disturbed on appeal unless it is against the manifest weight of the

evidence. Id. ¶ 29. A finding is against the manifest weight of the evidence “only where the

opposite conclusion is clearly apparent.” Id. We decline to review this case under a de novo

standard of review, as respondent urges. She claims the trial court improperly shifted the burden

of proof to her to prove she would not revert to “the issues she had previously.” Because we find

the court applied the appropriate standard when deciding whether she had made reasonable

progress, we will review the issue under the manifest-weight standard.

¶ 39           The trial court found respondent was an unfit parent as defined in section

1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii) (West 2020)). Section 1(D)(m)(ii) states

a parent will be considered an “unfit person” if she fails to “make reasonable progress toward the

return of the child to the parent during any [nine]-month period following the adjudication of

neglected.”

¶ 40           “Reasonable progress” has been defined as “demonstrable movement toward the

goal of reunification.” (Internal quotation marks omitted.) In re C.N., 196 Ill. 2d 181, 211 (2001).

This is an objective standard. In re F.P., 2014 IL App (4th) 140360, ¶ 88. The benchmark for

measuring a parent’s progress toward reunification “encompasses the parent’s compliance with

the service plans and the court’s directives, in light of the conditions which gave rise to the removal

of the child, and in light of other conditions which later become known and which would prevent

the court from returning custody of the child to the parent.” C.N., 196 Ill. 2d at 216-17. Reasonable

progress exists when the trial court can conclude it will be able to order the child returned to

parental custody in the near future. In re L.L.S., 218 Ill. App. 3d 444, 461 (1991). Time in prison



                                                 -9-
does not toll any nine-month period, as the statute contains no exception for incarcerated parents.

In re J.L., 236 Ill. 2d 329, 343 (2010).

¶ 41           In this case, the State alleged three relevant and consecutive time periods:

November 15, 2018, to August 15, 2019, August 16, 2019, to May 16, 2020, and May 17, 2020,

to February 17, 2021. Respondent was sentenced to prison on June 6, 2018, and was released on

January 29, 2021. Thus, she was incarcerated throughout each of the nine-month periods with the

exception of 19 days at the conclusion of the third nine-month period. Despite respondent’s efforts

to comply with her case plan by engaging in some services offered within the correctional facility,

the trial court found it was not in a position to be able to return the minors to respondent’s care

during any of the relevant time periods. As such, the court found respondent failed to progress in

any meaningful way so as to demonstrate her ability to adequately and safely care for and parent

the minors to allow for reunification, which was the reason the minors were taken into care

initially.

¶ 42           Given this evidence, the trial court could have reasonably concluded respondent’s

progress was not sufficiently demonstrable or of such a quality that the court would be able to

return the children to her custody in the near future. See In re Ta. T., 2021 IL App (4th) 200658,

¶ 51. Accordingly, the court’s finding that respondent had not made reasonable and substantial

progress within the meaning of section 1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii)

(West 2020)) was not against the manifest weight of the evidence.

¶ 43                                  C. Best-Interest Finding

¶ 44           Respondent claims the trial court’s finding it was in the minor’s best interest to

terminate her parental rights is against the manifest weight of the evidence.




                                               - 10 -
¶ 45            Upon a finding of parental unfitness, the proceedings move to a best interest

hearing. At the best-interest hearing, the trial court’s focus shifts to the child’s interest in securing

“a stable, loving home life.” In re D.T., 212 Ill. 2d 347, 364 (2004). When a best-interest decision

must be made, the court shall consider factors listed in section 1-3 of the Juvenile Court Act of

1987 (Juvenile Court Act) (705 ILCS 405/1-3(4.05) (West 2020)). These factors include the child’s

physical safety and welfare, the development of the child’s identity, the child’s background and

ties, the child’s sense of attachments including the sense of security, familiarity, and continuity of

affection, the child’s wishes and long-term goals, and the preferences of those available to care for

the child. Id. A parent’s wishes to continue the relationship with the child yields to the child’s

interests. D.T., 212 Ill. 2d at 364.

¶ 46            The trial court may terminate parental rights only upon finding the State proved, by

a preponderance of the evidence, the termination of those rights is in the child’s best interest. In re

Jay. H., 395 Ill. App. 3d 1063, 1071 (2009). We will not disturb a best-interest determination

unless it is against the manifest weight of the evidence. Id. A best-interest determination is against

the manifest weight of the evidence only if it is clearly evident the State failed to carry its burden

of proof or, in other words, if the finding is “unreasonable, arbitrary, or not based on the evidence

presented.” (Internal quotation marks omitted.) In re J.H., 2020 IL App (4th) 200150, ¶ 85.

¶ 47            Based on the evidence presented, we find the trial court’s best-interest

determination was not against the manifest weight of the evidence. Respondent argues the foster

parents and the COVID-19 pandemic frustrated respondent’s relationship with the minors. Visits

in prison were restricted and seemingly discouraged by case participants. Respondent claims

because of these hurdles, she was unable to demonstrate a bond with the minors. We disagree.




                                                 - 11 -
¶ 48            A trial court must consider “the child’s need for permanence which includes the

child’s need for stability and continuity of relationships with parent figures and with siblings and

other relatives.” (Emphasis added.) 705 ILCS 405/1-3(4.05)(g) (West 2020). The evidence

demonstrated the older minors had been in care for five years, with L.E. in care for the entirety of

her three-and-a-half years. Each had established a stable life with their foster families. They

deserved permanence in a happy, healthy, and loving environment. The record shows, during those

five years, respondent had very limited contact with the minors and was a destabilizing presence

in their life. In further explanation of its decision, the court stated the following:

                        “The evidence shows that the foster homes that they are placed in, which

                are relatives and which are right across the street from each other, that their safety

                is provided for, adequate food, shelter, health, and clothing. They’ve become very

                attached to their foster parents, which is not surprising. And it doesn’t take

                somebody trying to manipulate young children to form those attachments when

                they spend years with someone filling the role of a parent. They become attached

                to them, especially when that’s the only parent that you really know, like [L.E.]”

¶ 49            The court’s decision it was in the minors’ best interest to terminate respondent’s

parental rights was not unreasonable, arbitrary, or contrary to the manifest weight of the evidence.

¶ 50                   D. Constitutionality of Termination of Parental Rights

¶ 51            Respondent argues the termination of her parental rights was not narrowly tailored

to protecting the minors’ welfare, and thus unconstitutional as applied to her. We note respondent

also states, “A facial constitutional challenge may be made at any time.” Respondent is correct.

However, as her challenge is based upon the specific facts and circumstances of her case in arguing

the termination of her parental rights is unconstitutional, her challenge is an as-applied challenge.



                                                 - 12 -
See People v. Thompson, 2015 IL 118151, ¶ 36 (“An as-applied challenge requires a showing that

the statute violates the constitution as it applies to the facts and circumstances of the challenging

party.”).

¶ 52            First though, we address respondent’s forfeiture of this claim. She acknowledges

she forfeited this argument on appeal because she did not raise it before the trial court. However,

she contends we should consider her argument either under the plain-error doctrine (see Ill. S. Ct.

R. 615(a) (eff. Jan. 1, 1967)) or as a result of an ineffective-assistance-of-counsel claim, which

will be discussed below.

¶ 53            In criminal cases, forfeited claims may be reviewed under the plain-error doctrine

“where a clear and obvious error occurred” and (1) “the evidence is so closely balanced that the

error alone threatened to tip the scales of justice against the defendant, regardless of the seriousness

of the error” or (2) the “error is so serious that it affected the fairness of the defendant’s trial and

challenged the integrity of the judicial process, regardless of the closeness of the evidence.” People

v. Belknap, 2014 IL 117094, ¶ 48. The plain-error doctrine can be applied in abuse and neglect

cases. In re Andrea D., 342 Ill. App. 3d 233, 242 (2003). “The first step of plain-error review is to

determine whether error occurred,” and “[t]he burden of persuasion rests with the defendant.”

People v. Curry, 2013 IL App (4th) 120724, ¶ 62.

¶ 54            The Supreme Court has long held “a parent’s right to control the upbringing of his

or her children is a fundamental constitutional right.” In re R.C., 195 Ill. 2d 291, 303 (2001) (citing

Troxel v. Granville, 530 U.S. 57, 77 (2000) (plurality opinion)). Under a strict scrutiny analysis,

the reviewing court determines whether “the measures employed by the legislature [are] necessary

to serve a compelling state interest, and [are] narrowly tailored thereto, i.e., the legislature must

use the least restrictive means consistent with the attainment of its goal.” In re D.W., 214 Ill. 2d



                                                 - 13 -
289, 310 (2005). Respondent does not dispute that the State has a compelling interest in protecting

the welfare of children in general. R.C., 195 Ill. 2d at 305.

¶ 55           Respondent contends, “The Juvenile Court Act provides a one-size-fits-all remedy

of termination of parental rights.” She argues, in her case, there is a less-restrictive alternative

available to serve the State’s interest. She claims: “Therefore, the court’s overbroad termination

of the mother’s rights violated her constitutional rights and should be reversed.” She claims she

should be able to have some contact with the minors and not be “a legal stranger.” Any other result,

she claims, violates her constitutional rights.

¶ 56           Respondent cites no authority to support her claim that termination of her parental

rights is unconstitutional. Further, she does not identify a “less-restrictive alternative” that would

satisfy any claimed unconstitutionality. Without legal support or authority to the contrary, we find

no constitutional violation and thus, no error. Without a clear and obvious error, there can be no

plain error. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

¶ 57           “It is well established that an appellant’s failure to raise an issue in the circuit court

results in [forfeiture] of that issue.” In re Shauntae P., 2012 IL App (1st) 112280, ¶ 93.

Accordingly, we find respondent has forfeited this issue by not raising it in the trial court

proceedings. See In re Z.J., 2020 IL App (2d) 190824, ¶ 50; In re Jaber W., 344 Ill. App. 3d 250,

256 (2003).

¶ 58                            E. Ineffective Assistance of Counsel

¶ 59           Under section 1-5(1) of the Juvenile Court Act (705 ILCS 405/1-5(1) (West 2020)),

minors and their parents in juvenile proceedings have the right to effective assistance of counsel.

In re Abel C., 2013 IL App (2d) 130263, ¶ 12. Even though this right is statutory rather than

constitutional, Illinois courts gauge the effectiveness of counsel in juvenile proceedings by



                                                  - 14 -
applying the constitutional standard from criminal law, specifically, the standard in Strickland v.

Washington, 466 U.S. 668 (1984). In re Ch. W., 399 Ill. App. 3d 825, 828 (2010). Under

Strickland, a party alleging ineffective assistance must prove two propositions: (1) “counsel’s

representation fell below an objective standard of reasonableness” (Strickland, 466 U.S. at 669)

and (2) there is “a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different” (id. at 694). “A defendant must satisfy both prongs of

the Strickland test.” People v. Evans, 186 Ill. 2d 83, 94 (1999). “However, if the

ineffective-assistance claim can be disposed of on the ground that the defendant did not suffer

prejudice, a court need not decide whether counsel’s performance was constitutionally deficient.”

Id.

¶ 60            When, as in this case, the trial court never addressed the claim of ineffective

assistance, we decide de novo whether the respondent has proved less than reasonable

representation and resulting prejudice. See People v. Lofton, 2015 IL App (2d) 130135, ¶ 24.

¶ 61            Respondent claims ineffective assistance of counsel of multiple grounds, which we

will discuss in turn.

¶ 62                                1. Adjudicatory Proceedings

¶ 63            Respondent argues counsel was ineffective for failing to address the early issues in

the case. Specifically, respondent argues counsel (1) failed to object to the presence of an attorney

who had not been appointed as guardian ad litem, (2) failed to object to an improper substitution

of counsel for the guardian ad litem, (3) allowed respondent to stipulate to the neglect finding,

(4) failed to challenge the timeliness of the neglect proceedings, and (5) failed to file a notice of

appeal raising these issues from the adjudicatory proceedings.




                                                - 15 -
¶ 64           As discussed above, we lack jurisdiction over arguments pertaining to alleged

errors in the adjudicatory process. “Even where a respondent alleges that she received ineffective

assistance of counsel during the adjudicatory phase of the proceedings, we categorically lack

jurisdiction to entertain such an argument in an appeal from an order terminating parental rights.”

In re Ja. P., 2021 IL App (2d) 210257, ¶ 24.

¶ 65           Further, Illinois Supreme Court Rule 303(b)(2) (eff. July 1, 2017) mandates a notice

of appeal “specify the judgment or part thereof or other orders appealed from and the relief sought

from the reviewing court.” This court acquires jurisdiction over the judgments specified in the

notice of appeal and lacks jurisdiction over any matter or judgment not so specified. Diocese of

Quincy v. Episcopal Church, 2014 IL App (4th) 130901, ¶ 35. Here, respondent specified in her

notice of appeal only the order entered January 18, 2022, which was the order terminating her

parental rights. Respondent did not assert error regarding the now challenged adjudicatory order

or any decision within the neglect proceedings. We categorically lack jurisdiction to consider

whether trial counsel was ineffective for failing to file a notice of appeal to an adjudicatory order

in an appeal from an order terminating parental rights. See, e.g., In re J.J., 316 Ill. App. 3d 817,

825-26 (2000); In re S.D., 213 Ill. App. 3d 284, 289 (1991).

¶ 66                                  2. Constitutional Claim

¶ 67           Finally, respondent argues counsel was ineffective for failing to raise her claim the

termination of her parental rights was unconstitutional. As discussed above, this claim was without

merit. Therefore, respondent was not prejudiced by trial counsel’s failure to preserve a meritless

claim. Evans, 186 Ill. 2d at 94.

¶ 68                                    III. CONCLUSION

¶ 69           For the reasons stated, we affirm the trial court’s judgment.



                                               - 16 -
¶ 70   Affirmed.




                   - 17 -